Supreme Court of Florida
                                  ____________

                                  No. SC13-716
                                  ____________

                        JOHN WILLIAM CAMPBELL,
                                Appellant,

                                        vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [March 5, 2015]

PER CURIAM.

      John William Campbell appeals from a judgment of conviction of first-

degree murder and a sentence of death. We have jurisdiction. See art. V,

§ 3(b)(1), Fla. Const. For the reasons that follow, we affirm the conviction and

sentence of death.

                         FACTS AND BACKGROUND

                                The Crime Scene

      On August 10, 2010, pursuant to a neighbor’s inquiry, Citrus County

Sheriff’s Deputy Casey Phillips, along with several other deputies, responded to

the home of John Henry Campbell in Inverness, Florida, to check on his well-
being. John Campbell, sometimes referred to as “Jack,” lived in a mobile home

with his son, the appellant in this case, John William Campbell. In order to

perform the well-being check, the officers entered the residence where Deputy Ed

Blair saw Jack Campbell’s body, covered with something that looked like a blanket

or comforter, lying in a chair. The television was on and no one else was in the

residence.

      The medical examiner for the District 5 Medical Examiner’s Office in

Leesburg, Dr. Kyle Shaw, visited the scene and viewed the victim slumped in a

large chair, partially covered, and with his pockets turned inside out. On top of the

covering was a framed photograph. Dr. Shaw later performed the autopsy on Jack

Campbell and found a very large, irregular wound along the right side of his head,

with slight abrasions along the margins of the wound. The wound was a chop-type

wound from a sharp implement that also caused blunt injury. The main portion of

the wound, which was created by more than one blow, was about 7.5 inches by 2

inches in size and extended deeply into the victim’s brain, which had extensive

laceration or tearing on the right side and in the front.

      In addition, there was a laceration on Jack Campbell’s forehead and his right

eye, and the bones surrounding his right eye were fractured. His skull was also

fractured below the large wound. Dr. Shaw opined that, to cause these injuries, the

victim must have been hit a minimum of three times and that the cause of death


                                          -2-
was multiple chop and blunt force head injuries. When asked how quickly death

would have occurred, Dr. Shaw testified the wounds would have been rapidly, but

not necessarily instantaneously, fatal. He explained the wounds were “very

severe” and “potentially could cause instant death or near instant death,” but could

have taken “[a]nywhere from an instant or a few seconds to minutes or possibly

even hours.” There were no defensive wounds.

      Crime scene specialist Sherri Leahy found a hatchet-type tool on the stove in

the kitchen area of the home. Deputy Charles Beetow also saw the hatchet and

described it as a wooden-handled tool with a head that bore a blunt end and an

opposite bladed end. The victim’s DNA was found on the metal portion of the

hatchet. Blood spatter was found elsewhere at the scene along with an empty

wallet.

                Defendant Campbell’s Actions after the Murder

      Former Citrus County Sheriff’s Deputy David Gallant was involved in the

investigation on August 11, 2010, and determined that the victim’s Chase credit

card had been used at various locations on the night of the murder. The credit card

company records showed that the card was used seven times at a Walmart in

Inverness on August 10, 2010, beginning at 9:06 p.m., then at 9:18 p.m., 9:19 p.m.,

9:20 p.m., 9:21 p.m., 9:22 p.m., and 9:23 p.m. The amounts charged were from $1

to $128.41. Several of the amounts charged were consistent with gift cards with a


                                        -3-
service charge added. The credit card was also later offered at a CVS store in

Ocala several times, but was not honored, and at a Mobil gas station in Ocala

where it was also not honored. The credit card company records showed that

Chase received a telephone call from a telephone registered to an individual named

Thomas Ford at 3:43 a.m. on August 11, 2010, inquiring about the card not

working.

      Ford, an acquaintance of Campbell, saw him on the night of August 10,

2010, or in the early morning hours of August 11 at a Kangaroo Mobil gas station

in Ocala. When Ford asked Campbell to put some gas in his truck, the credit card

Campbell tried to use did not work. Campbell borrowed Ford’s cell phone and

called the credit card company, which conversation was later recorded on a CD

and provided to the Sheriff’s Office. Ford testified he had listened to the recording

and it accurately reflected Campbell’s side of the telephone call that he overheard

Campbell make to Chase. The recording was played for the jury and in it,

Campbell was heard telling the company his card did not work. When asked for

his security information, Campbell gave the company a birth date that was neither

his own nor his father’s.

      While still at the gas station, Campbell asked Ford to take thirty-five $2 bills

into a store to exchange them for larger denominations. Campbell left, and Ford

went into the Kangaroo gas station where he obtained the larger denominations,


                                        -4-
which he took to Campbell, who had gone to a house “down the road.” This

exchange in the store was documented in a video recording that was played for the

jury and showed Ford getting out of his truck, exchanging the $2 bills, and

conversing with the cashier. Marion County Sheriff’s Lieutenant Brian Spivey

later went to the Kangaroo Mobil gas station and retrieved the thirty-five $2 bills

that had been put aside for collection by law enforcement. The bills were admitted

into evidence.

        Citrus County Sheriff’s Detective Dan Keszthelyi also assisted in attempting

to locate Campbell after the murder. He learned that Campbell had been texting on

his cell phone with Campbell’s former girlfriend Margaret Driggers. In the early

morning hours of August 11, 2010, when the deputy came to her house looking for

Campbell, she offered to text him. When Campbell texted her back she notified

the officers, and Detective Gary Atchison later reviewed the text messages on her

cell phone. She identified a transcript of her text messages with Campbell on

August 11 from around 10:30 a.m. until the time he was apprehended later that

day.1



       1. Driggers said that once Campbell was arrested and in jail, he wrote her
letters on October 25 and December 1, 2010, but she never wrote him back. In the
October letter, Campbell apologized for all the pain he caused her and said he
crashed his car during the high-speed chase which occurred because he wanted to
die. In the December letter, Campbell told her he was truly sorry and that he was
lonely and needed a friend. He also said that when he texted her the day after the

                                        -5-
      A transcript of the text messages showed that messages were sent and

received between Driggers’ and Campbell’s cell phones. Beginning on August 10,

2010, at 10:57 a.m., Driggers texted Campbell asking what he was doing.

Campbell texted Driggers and told her to tell the police that he would be dead as

soon as he ran out of gas. Campbell demanded that Driggers tell him what she

knew and wrote, “Last chance to save my life. If you tell me the truth, I will be

alive tomorrow. And if not, I die today.” He texted her that he was “on the run”

and was going to die. Driggers then asked Campbell why he was saying he was

going to kill himself, and “what the hell did you do this time?” Campbell then

texted Driggers, “I killed my dad.” He further explained, “With an ax.”

      When Driggers indicated she did not believe Campbell, he texted her to call

the police or go by the house. At 12:07 p.m., he wrote, “I wish this was a joke but

it is all true. I really thought my life would turn out diffant (sic).” Campbell told

Driggers to “call the cops” and show them the texts. Then, after a short break, the

texting recommenced and Campbell asked Driggers if she had called the police.

When she asked what he wanted her to say, he repeated, “I wish this was a joke but

it is all true. I really thought my life would turn out diffant (sic).” The texting

transcript ended at 2:11 p.m.



murder, he wanted to turn himself in but things did not work out that way because
the chase began.


                                         -6-
      Records showed that Campbell’s cell phone was near a cell tower in Ocala

around 6 a.m., and then later was in Tampa and Brandon near cell towers along

Highway 19 north from near Tarpon Springs into the Homosassa area. Still

attempting to find Campbell, Detective Keszthelyi first saw Campbell driving a red

Ford station wagon by a CVS store in Brooksville, going northbound on Highway

19. Keszthelyi began following Campbell, and when Campbell was near Weeki

Wachee High School, Campbell pulled his car off the highway. Keszthelyi pulled

off behind him and activated his light and siren. When Campbell drove back onto

the highway seconds later, a chase ensued in which the vehicles reached speeds of

up to 120 miles per hour. Keszthelyi requested a marked police vehicle to take

over the chase, which it did near the Citrus County line. The chase was heading to

a location approximately seven miles from the CVS. At that location, Deputy Sam

Ruby and several marked vehicles were waiting, ready to deploy stop sticks on the

highway to deflate Campbell’s tires when he drove over them. Travelling at

approximately 100 miles per hour toward the stop sticks, where the marked units

were visible, Campbell veered his car without zigzagging or braking and crashed

into one of the marked units. Deputy Ruby was struck with debris and injured.

Campbell, who was not wearing a seat belt, was also injured. Crime scene

specialist Sherri Leahy processed the red Ford Escort vehicle that Campbell was




                                       -7-
driving when he crashed and found the victim’s checkbook, credit card, driver’s

license, and library card, and a one-dollar bill.

                   Campbell’s Statements to Law Enforcement

      Citrus County Sheriff’s Detective John Bergen was one of the officers who

responded after Campbell crashed his vehicle into the marked patrol car during the

high speed chase. Bergen rode in the helicopter with Campbell when he was taken

to Bayfront Medical Center in St. Petersburg and stayed with Campbell while he

was in the emergency department and trauma room. Detective Blair joined them at

the hospital and accompanied Campbell into surgery. Bergen said that while in the

trauma room, Campbell was able to respond to the questions asked by emergency

personnel and appeared to be rational even though he was somewhat sedated.

When Campbell was asked for a name of someone who should be called in case of

an emergency, Campbell responded, “I killed him, I killed him.”

      Hernando County Sheriff’s Detective Thomas Breedlove, who on

August 12, 2010, was investigating Campbell’s car crash near the Hernando/Citrus

County line, accompanied Citrus County Detective Gary Atchison to the Bayfront

Medical Center where they spoke to Campbell. After reading him his Miranda

rights, Campbell waived his rights and spoke with them, which interview was

recorded. In the recording, which was played for the jury and showed Campbell

waiving his Miranda rights, Detective Atchison advised Campbell that they found


                                          -8-
his father and had spoken to Margaret Driggers. When Atchison told Campbell

they had seen a video of him at Lowe’s, Campbell said he would not answer any

questions about that.2 When Campbell said he was in a lot of pain, Atchison asked

if it was his knee, and Campbell said that was not what he was talking about, and

when asked if he was mentally all right, Campbell said, “No, I want to fuckin’ die”

and “Until I die, I’m not going to be at peace with myself.” Campbell told the

officers that he would not stop trying to kill himself until he was dead, and that he

was going to commit suicide. Campbell said he crashed the car intentionally and

had taken off his seat belt before the crash. When asked if he wanted to die

because of what he had done recently, he responded that it was because of his

whole life. Campbell then started to cry.

      When Atchison asked him again about his father, Campbell said he did not

want to talk about that and he wanted a lawyer. He then said, “Unless y’all give

me the death penalty, I don’t want to talk.” The detective responded that they were

finished talking and turned off the tape. Detective Atchison testified that when the

recorder was shut off, Campbell said he wanted to retract his request for a lawyer,

and the detective again read Campbell his rights. At that point, Campbell told the



      2. The record shows that an affidavit was later filed for a search warrant on
December 1, 2011, stating that Campbell was identified as robbing a Lowe’s store
on August 10, 2010, the same date as the murder, and that on August 11, 2010, a
warrant was issued against Campbell for that offense.


                                         -9-
detectives he would continue to talk about his father if he could get some pain

medication for his knee. A nurse sought authority for pain medication but none

was authorized at that time. When the detectives advised Campbell of this, he said,

“What’s the use,” and demanded that they turn the recorder back on.

      An audio recording was then made of the second statement Campbell made

at the hospital. This statement was played for the jury and, in it, Campbell was

read his Miranda rights again, which he waived, and said he did not want a lawyer.

When asked if he had murdered his father, Campbell said, “Yes.” When asked

how, he responded, “It was a hammer hatchet.” When asked how many times he

hit his father, Campbell said “twice.” When asked what happened prior to the

murder, Campbell started crying and said, “Years. All this shit’s been going on for

years,” and that “[h]e just never talked to me. I tried and any time I’d express my

opinion . . . .” Campbell said his father would not talk, but would just sit, and was

miserable and angry and bitter, and kept saying he wanted peace. Campbell said,

“And I was like, You know what? I can give you peace, and that’s when I - - I sit

behind him and waited and I just hit him.” Campbell told the detectives:

             JOHN CAMPBELL: (Crying) I was sitting - - yeah, I was
      sitting at the computer (moaning) and I hit him and he said - - he said,
      “What was that?” And I hit him again and that was it. He died. I
      covered him up and I put my sister’s picture on him because that was
      who he loved. He didn’t - - he didn’t care about anybody else. He
      didn’t care about me. He just wanted peace and I gave it to him. You
      know, my family wanted money, so now they got it. I don’t want
      nothing. I want to die.

                                        - 10 -
Campbell admitted to wiping off the hammer hatchet with a “scrubby pad” at the

sink.

        When asked if he had been at Lowe’s and Walgreens earlier on the day of

the murder, Campbell said, “Yes, I was just getting jacked up on crack” and

“Uh-huh, that’s what - - that’s what the money was for.”3 Campbell then related

that after the murder he drove around, going to Silver Springs near Ocala, then to

Hillsborough and Pinellas counties and back toward Citrus County. Campbell

again stated that the car crash was an attempt to kill himself and he was not trying

to hurt the officer, “[s]o I don’t want no attempted murder on no officer.”

        A third recorded formal statement was taken from Campbell at the Bayfront

Medical Center on the morning of August 13, 2010, and it was played for the jury.

Campbell was again read his Miranda rights, which he waived. He related that

before the murder, he had purchased groceries at Walmart and had gone to Lowe’s.

When he got home, he put the groceries away. He could not say how long he was

home before the murder, but at some point, he got the ax from a toolbox outside

the house. He waited a while before hitting his father and, during that time, was

not arguing with him. After the murder, Campbell opened his father’s strongbox



       3. After the sentencing in this case, Campbell entered a nolo contendere
plea to a number of crimes, including robbing a Lowe’s store on the same day as
the murder. The jury did not hear about these crimes.


                                        - 11 -
but found nothing in it. However, he found a stack of $2 bills in his father’s

dresser. Campbell admitted he was looking for money and that he took his father’s

wallet and some credit cards. He left the house, he said, “to buy crack” and

admitted to using his father’s credit card at Walmart to purchase gift cards,

cigarettes, gas, and some rugs. He explained that a friend in Ocala asked him “to

get some rugs, so I bought some damn rugs” for the “crack house” and, after he did

so at Walmart, he took the rugs there. He also took the gift cards and traded them

for crack.

      In this same recorded statement, Campbell said he bought some crack at the

crack house, where he stayed for a couple of hours, but someone called to warn

him that the police were looking for him so he left and drove around. After leaving

the crack house, he drove back by his father’s house, but saw a lot of police cars

there so he “hauled butt.” He subsequently found himself on I-275 in the Tampa

area and planned to keep driving, and when he ran out of gas, he said, he “was

gonna kill [himself] somehow.” At some point, he was driving on Highway 19 and

drove back to Citrus County, he said again, in order to kill himself.

      This ended the playing of the third recorded statement. Detective Atchison

explained that a short time later, before leaving the hospital and after Atchison and

Campbell spoke off the record, Atchison asked if he could turn the recorder back

on for a fourth statement. Detective Atchison again advised Campbell of his


                                        - 12 -
Miranda rights. Campbell was asked about the point at which he pulled over while

driving and was subsequently followed by one of the vehicles attempting to stop

him. Campbell admitted that he took off when the officer turned on the police

lights. Campbell said he was driving at least 110 miles per hour and that when he

decided to ram a marked police car at that speed, he did not know if there was an

officer inside or near the vehicle, but was just trying to kill himself. He said he did

not brake, but just veered to hit the police car and closed his eyes.

      Also in this fourth statement, Campbell agreed that he told Atchison off the

record that he hit his father three times with the ax. He related that he was sitting

behind his father, then got up and swung the ax from behind his father’s recliner.

He said that before he hit his father, he kept flipping the ax trying to decide

whether to hit him with the sharp end or the flat end of the metal head of the ax.

After the first blow, his father yelled, “What was that?” Campbell said, “[H]e

might have even sit up, but I don’t think so.” Campbell agreed that when he hit his

father the second time, he used both hands and “buried the hatchet” inside his

father’s head, feeling the skull give. Campbell said his father was knocked out, but

was sort of snoring or gurgling. When he saw his father’s hand reach up about five

minutes later, Campbell hit him again. During that five-minute period, Campbell

was pacing and looking for valuables in the house. He said he hit his father the




                                         - 13 -
third time because he did not want him to suffer. Campbell reiterated that he tried

to clean the hatchet with a “scrubby” and left the hatchet on the stove.

      Detective Atchison left the hospital on August 13, 2010, but met with

Campbell again when he was in the Citrus County jail on August 16, 2010, at

Campbell’s request. Atchison again advised Campbell of his Miranda rights. In

this fifth statement, Campbell began by saying, “As far as the murder goes - - oh,

God, it’s hard for me to say, but, you know, I’ve wanted to put him to death for a

few - - for a few days.” Campbell said he had been “meditating” on it and did not

know how, but knew he would do it eventually. He said it was “[f]or peace,

mostly.” Campbell said he and his father were both mentally suffering and

Campbell finally “just snapped. . . . I just - - you know, and I guess I wanted to do

it, you know?”

                                The Penalty Phase

      In its penalty phase case, the State offered the trial testimony presented in

the guilt phase and further presented a number of witnesses. Angela Thatcher, the

sister of Campbell’s estranged wife, testified that when she was living in Texas on

May 4, 1998, she entered her apartment after work and found Campbell in her

closet. He grabbed her by the hair and said, “They took something from me and

I’m going to take something from them.” He threw her on the bed and tried to hit

her with a hammer. She grabbed the hammer and threw it across the room and


                                        - 14 -
continued struggling with Campbell. He finally calmed down and said “I don’t

know why I’m doing this to you.” She said he was angry with her family and

missed his three-year-old son, whom he was not allowed to see unsupervised by

his mother-in-law and wife. She testified that her sister did not want her son to be

with Campbell unsupervised because she thought Campbell was unstable. After

the incident, Campbell was hospitalized, presumably for mental issues. The State

then presented a certified copy of Campbell’s conviction and sentence in Texas in

case number 98-CR-0838 for attempted burglary of a habitation with intent to

commit an aggravated assault, pertaining to this incident.

      Citrus County Sheriff’s Deputy Sam Ruby again testified that when he was

involved in the attempt to apprehend Campbell in August 2010, he was standing in

front of his marked patrol car when Campbell’s car, being pursued by other

officers, turned and headed directly toward the marked patrol car. Ruby was

transported to the hospital, but had no visible injuries and returned to work the next

day. The State introduced into evidence the certified copies of the judgment and

sentence entered in Hernando, Florida, on December 14, 2011, in case number

2010-CF-1820, for Campbell’s attempted murder of a law enforcement officer.

      Over defense counsel’s general objection to victim impact testimony, Jill

Lane read from her prepared statement that she had been friends with the victim,

John Henry Campbell, since she was fifteen years old. She said the victim had


                                        - 15 -
three sisters who are still alive and are devastated. The victim would visit her

family and have holidays with them. She testified that the victim was a

grandfather who loved his grandchildren, and whose deceased daughter left a little

boy that would never see his grandfather. His death was a great loss to his family

and his friends. After her testimony, the State rested its penalty phase case.

      The defense presented its case for mitigation, beginning with Donnie Spears,

who appeared by videoconference from Houston, Texas. He has known Campbell

since elementary school and both lived in the same apartment complex in

Pasadena, Texas. Spears testified that as children they did not go into Campbell’s

home very often when his father was there because the father was distant and did

not want to be bothered. When Campbell’s father was around, Campbell seemed

depressed. In seventh grade, Campbell’s girlfriend was murdered and Campbell

was very affected by that and became distraught. Spears related that another

friend, Alvin Parker, killed himself in his family’s apartment, located right below

Campbell’s apartment, after breaking up with his girlfriend. After his friend’s

suicide, Campbell started taking drugs, mainly LSD. Spears had not had any

contact with Campbell since about ninth grade.

      Campbell’s half-sister Donna Sheffield from Laurel, Mississippi, testified

about the depression she and Campbell’s mother both suffered. When Sheffield

was diagnosed with depression, she realized her whole family suffered from it.


                                        - 16 -
Sheffield’s sister, Rhonda, was hit by a car and killed in 2007. Sheffield said her

stepfather, the victim in this case, came into her life when she was 18 months old,

and Campbell was born about six years later. Sheffield testified that their mother

and the victim fought several times a week, mostly after drinking alcohol. She said

that after the fights, the children would find everything “busted up and blood” from

both of them, who were usually injured. She testified that her stepfather would

usually leave the house for a couple of days, leaving their mother in charge, and

when that happened, their mother would sometimes beat her, and once threw her

out of the house. Once she was thrown out and had to sleep in the car because she

had nowhere to go. Sheffield testified that as a child, she made an oak bat and

planned to use it for protection. She once hit her stepfather with it when he put a

cigarette out on her mother’s forehead. Her stepfather was away a lot, often for

weeks or months, leaving their heavy-drinking mother with the children. Her

mother was mean and violent when she was drunk, and her stepfather was a hard

worker but was distant. Sheffield said Campbell was shy and was placed in special

education in school, but their parents never helped him. She said Campbell started

using drugs at about age 13 or 14.

      The next mitigation witness, Nicholas Smith, age 22, was residing in the

Citrus County Detention Facility. He met Campbell in the facility and had

recreation with him every day for a couple of months in 2012. Campbell gave him


                                        - 17 -
several books about biblical scripture and listened to his problems, counseling him

about his substance abuse. Campbell wrote him a letter and told him he was a

good man and that change must come from within. Smith testified that Campbell

was never violent, but did have a verbal altercation with another inmate.

      Citrus County Detention Facility corrections officer Robert Taylor testified

that he had been working in the segregation unit where Campbell was housed. In

July 2008, Taylor became aware that Campbell was in the recreation yard with

about 40 feet of cord he made from bed sheets. Campbell had thrown the cord

over the wire and attempted to climb it. Taylor said throwing the cord over the

wire would not have enabled him to escape. Other than this incident, Campbell

generally followed the rules. However, on cross-examination, Taylor agreed that

in May 2011, Campbell threatened to kill him and a disciplinary report was written

on the incident, and that Campbell has had other disciplinary problems.

      The defense next called Campbell’s mother Kathy Hustead to testify via

videoconference from Mississippi. She testified that Campbell was a slow learner

and was in special education. She said that Campbell was in psychiatric hospitals

when he was young and that he told her he had tried to commit suicide by taking

an overdose of Tylenol. She testified that she and Campbell’s father fought a lot,

sometimes due to alcohol consumption. Hustead reported that she suffers from




                                       - 18 -
depression and takes medication so that she is able to care for her deceased

daughter’s child.

      Gretta Delong, formerly Gretta Barton, testified that Campbell was a good

friend of her son Ted when they were young. As a child, Campbell was always

polite and well behaved, charming, fun, and obedient. They lived in the same

apartment complex, and Campbell and her son attended the same school, although

Campbell was in special education. She also knew Campbell’s parents. His

mother would often call the house, sometimes angry and drunk, and was

sometimes violent with Campbell and would beat him. Delong testified that

Campbell’s father would leave the children to fend for themselves and took no

interest in taking care of the children, although he would provide money for the

family. The parents drank alcohol on a daily basis and it accelerated on the

weekend, and Campbell would often come to stay at her house, sometimes in the

middle of the night. After Delong’s family moved to Marshall, Texas, Campbell

lived with her family for six months. Campbell stayed with them for several

summers, and the last time he came, at age 16 or 17, he was unkempt and seemed

depressed. Delong has not seen or heard from Campbell for about 12 years.

      The defense presented Dr. Peter Bursten, a clinical psychologist with a

practice in forensic psychological services, who met with and evaluated Campbell.

Dr. Bursten testified that he met with Campbell three times at the Citrus County


                                       - 19 -
jail and reviewed a psychological evaluation report from 1998, which was done

when Campbell was arrested at age 24 in Texas. Dr. Bursten also reviewed

medical records from North Central Medical Center from 2000, Harris County

Psychiatric Center in 2005, and other mental health records from when Campbell

was incarcerated. Dr. Bursten interviewed Campbell’s half-sister Donna and the

family friend, Gretta Delong. Based on the medical records and interviews,

Dr. Bursten concluded that Campbell had an unstable and dysfunctional family

background, with alcoholic parents and an emotionally distant father. Campbell

witnessed violence between his parents and suffered sexual abuse by his brother,

which Campbell said he reported in 1998. Campbell was rejected and brushed

aside by his parents and had difficulty creating strong family bonds. Dr. Bursten

said Campbell experienced feelings of worthlessness, poor self-esteem, and

inadequacy. Campbell reported that he had been depressed since about age seven,

and all the mental health records showed that Campbell suffered from a major

depressive disorder. Campbell reported feeling suicidal, with a history of suicidal

gestures or symptoms and feelings of inadequacy, low energy, social withdrawal,

and sleep disturbance. Campbell also reported to Dr. Bursten that he had substance

dependency beginning at age 15.

      Dr. Bursten noted that only several days before Campbell attempted to

attack his sister-in-law with a hammer, he had been released from the psychiatric


                                       - 20 -
unit at Galveston Hospital where he had been diagnosed with major depressive

disorder, which manifested itself to some degree with anger. Dr. Bursten said

Campbell also met the definition of borderline personality disorder, a severe

psychiatric diagnosis and the underpinning for major depression, anxiety,

relationship instability, and mood swings. The disorder can result from

experiencing rejection and feelings of abandonment when growing up, and

individuals with this disorder often engage in self-injurious behavior including

suicidal gestures, intensive drug use, risk taking, and sexual acting out.

Dr. Bursten further opined that Campbell’s relationship with his father left him

feeling abandoned, because his father would reach out and then withdraw, leaving

Campbell feeling rejected, worthless, and then angry. When Campbell was

released from prison in Texas, he moved in with his father, who constantly “put

him down.” Dr. Bursten testified that Campbell’s problems did not excuse or

explain what he did to his father, and that when the murder occurred, Campbell

knew right from wrong.

      Dr. Bursten also diagnosed Campbell with antisocial personality disorder,

which manifests in law breaking, impulsivity, and risky behavior. Dr. Bursten

found that Campbell suffers from polysubstance dependence, and that he began to

use hallucinogens about age 15 and experimented with ecstasy and cocaine for a




                                        - 21 -
period of time. At about age 31, Campbell became heavily involved with

methamphetamines, crack cocaine, and alcohol.

      Dr. Bursten administered several tests to Campbell, including the Millon

Clinical Multiaxial Personality Inventory, third edition. Campbell’s test profile

showed that he has many problems, including elevated anxiety, depression, drug

dependence, post-traumatic stress, and major depression. Campbell also scored

high in the area of bipolar disorder and mood instability. Dr. Bursten opined that

Campbell’s high level of substance abuse has been a form of self-medication

against the turmoil of his life. He also opined that Campbell would do well in a

supervised prison setting and would not exhibit the problems that he had in the

community.

      Finally, the defense replayed a portion of Detective Atchison’s interview of

Campbell in which Campbell said he was in emotional pain and in which Campbell

said that he wanted to die and would not stop trying to kill himself. After closing

arguments, the jury deliberated and returned an advisory verdict, voting eight to

four to recommend death.




                                       - 22 -
                                  Spencer Hearing

      The Spencer4 hearing was held on February 7, 2013, at which Campbell

gave a statement expressing thanks to the State and the court for seeking justice for

his father, and apologizing for all the pain he had caused. Campbell said he had a

tragic childhood and tried to clean up his life by getting married and becoming a

father at the age of 18, but that did not work out. He said that ever since losing

custody of his son in the divorce, he had wanted to die and attempted suicide twice.

Campbell said when he was sent to prison the first time, he started bettering

himself in the structured environment, and when he got out he got married again

and tried to reconnect with his son, but that did not work out. He went back to

prison for his second felony and, when he got out in 2004, he found that his sister

had been killed in an accident. He said he was given the equivalent of a “Baker

Act” proceeding in Texas and later moved to Florida. Campbell said what he did

to his father was horrible and that he will suffer the consequences for the rest of his

life. He pointed out that he tried to cooperate after his arrest in this case by giving

statements to the police. While in prison on this charge, he tried to commit suicide

again, but has since been trying to better himself. He asked the court to consider




      4. Spencer v. State, 615 So. 2d 688 (Fla. 1993).


                                         - 23 -
sentencing him to life. He said he has tried to do the right thing, although he did

not always succeed.

                                 Sentencing Order

                            Aggravating Circumstances

      After consideration of sentencing memoranda submitted by both parties, the

court, on March 19, 2013, held a sentencing hearing and entered the order

sentencing Campbell to death. The court found as an aggravating factor under

section 921.141(5)(b), Florida Statutes (2013), that the defendant was previously

convicted of felonies involving the use or threat of violence, including conviction

for attacking his sister-in-law and attempting to hit her on the head with a hammer

in 1998 after breaking into her apartment. Prior to sentencing he was also

convicted of attempted first-degree murder of a law enforcement officer and

aggravated assault on a law enforcement officer with a deadly weapon during this

instant crime because Campbell rammed the officer’s vehicle at high speed with

the car he was driving. This aggravator was given great weight.

      The court also found as an aggravating circumstance under section

921.141(5)(f), Florida Statutes (2013), that the murder was committed for

pecuniary gain because Campbell took money, credit cards, and other things of

value from the victim to use in purchasing illegal drugs. This aggravator was

given great weight.


                                        - 24 -
      The third aggravator found by the trial court, under section 921.141(5)(h),

Florida Statutes (2013), was that the murder was especially heinous, atrocious, or

cruel. The trial court found the evidence established that Campbell hit the victim

three times with a hatchet and, based on Campbell’s own statements, after the first

blow the victim woke and asked, “What was that?” Campbell hit the victim a

second time and proceeded to gather money and other items. His own statements

indicated that after seeing the victim’s arm move, Campbell struck him again with

the hatchet. This aggravator was given great weight.

      The fourth aggravator found by the court, under section 921.141(5)(i),

Florida Statutes (2013), was that the murder was committed in a cold, calculated,

and premeditated manner without pretense of moral or legal justification. The

court based this aggravator on Campbell’s statements to law enforcement in which

he admitted to thinking for a couple of days about killing his father to bring him

peace. The court noted that the evidence also showed that on the night of the

murder, Campbell waited with a hatchet in his hand for the right moment to strike,

showing reflection and goal-oriented activity. The court rejected Campbell’s

testimony that he committed the murder in a fit of rage because he was depressed.

This aggravator was given great weight.

      The trial court rejected two aggravators that were argued to the jury and

upon which the jury was instructed. The trial court found that the State failed to


                                        - 25 -
prove that the murder was committed to avoid arrest, under section 921.141(5)(e),

Florida Statutes (2013), and that the victim was particularly vulnerable due to age

or disability under section 921.141(5)(m), Florida Statutes (2013).

                             Mitigating Circumstances

       The trial court found the statutory mitigator under section 921.141(6)(b),

Florida Statutes (2013), that the murder was committed while Campbell was under

the influence of extreme mental or emotional disturbance. This mitigator was

based on the testimony of Dr. Bursten that Campbell had been diagnosed with

depression, antisocial disorder, and borderline personality disorder; that he was

previously hospitalized for attempted suicide; and that he was under the stress of

job loss and a dysfunctional relationship with his father. This mitigator was given

little weight.

       The court also found the statutory mitigator under section 921.141(6)(f),

Florida Statutes (2013), that Campbell’s capacity to appreciate the criminality of

his conduct or to conform his conduct to the requirements of law was substantially

impaired. This mitigator was based on the testimony of Dr. Bursten that Campbell

had a history of depression and drug abuse, other mental issues, and suicidal

tendencies. The court concluded that even though Campbell knew right from

wrong, the mitigator was established, but given extremely little weight.




                                        - 26 -
      Under section 921.141(6)(h), Florida Statutes (2013), providing for what is

commonly called “nonstatutory mitigation,” the trial court found several mitigators

were proven. The court found Campbell had a family history of depression, a

difficult childhood in which he was often neglected and subjected to physical

abuse, and a difficult relationship with his own son. This mitigator was given very

slight weight. The court also found Campbell’s history of drug abuse, including

LSD and crack cocaine, which led to his job loss, to be mitigating but entitled to

only very slight weight. The court found Campbell’s depression to be mitigating,

in addition to its being a factor in the statutory mitigator discussed above, but that

it was countered by evidence detracting from its mitigating aspects, and accorded it

only very slight weight. Finally, the court found Campbell’s remorse for the

crime, shown by his lack of argument of innocence at trial and his suicide attempt

after the murder, to be mitigating. However, the court characterized his remorse as

“vaporous” and gave it extremely little weight as a mitigator.

      Finally, the trial court found each of the aggravators “far outweigh” the

mitigators and, after giving great weight to the eight-to-four recommendation of

the jury, sentenced Campbell to death. This appeal ensued.

      On appeal, Campbell raises five claims pertaining to the penalty phase of

trial. Although he does not raise any claim concerning the sufficiency of the

evidence to support the conviction for first-degree murder, we are required to


                                         - 27 -
address that claim as well. See, e.g., Jones v. State, 963 So. 2d 180, 184 (Fla.

2007). We turn first to a discussion of Campbell’s claim that the trial court erred

in finding that the murder was committed in a cold, calculated, and premeditated

manner.

                                    ANALYSIS

                               Penalty Phase Claims

    A. Whether the Evidence Supported the Finding that the Murder was
        Committed in a Cold, Calculated and Premeditated Manner

      Campbell contends that the cold, calculated, and premeditated (CCP)

aggravator is not supported by the evidence, primarily because the trial court also

found that he committed the murder while under the influence of extreme mental

or emotional disturbance, and while his ability to appreciate the criminality of his

conduct or to conform his conduct to the requirements of law was substantially

impaired. Campbell also contends that the State failed to prove that he acted with

cool, calm reflection and a careful plan when he murdered his father; and that the

evidence did not show heightened premeditation that involved a sufficient period

of time to plan or reflect on the murder.

      The State, and the trial court in its sentencing order, relied on Campbell’s

statements to detectives in which he admitted he had been thinking about killing

his father for a couple of days, and that on the day of the murder, Campbell

retrieved the hatchet from the carport area and sat behind his father with it,

                                        - 28 -
pondering the right moment to strike. The statements showed Campbell thought

carefully during that time about which end of the hatchet head to use—the sharp

end or the blunt end—before he struck his father. Campbell’s own statements also

showed that approximately five minutes after the second blow his father lifted his

hand, at which time Campbell struck the third blow.

         In order for a finding of CCP to be upheld, the following four factors must

exist:

         (1) the killing must have been the product of cool and calm reflection
         and not an act prompted by emotional frenzy, panic, or a fit of rage
         (cold); and (2) the defendant must have had a careful plan or
         prearranged design to commit murder before the fatal incident
         (calculated); and (3) the defendant must have exhibited heightened
         premeditation (premeditated); and (4) there must have been no
         pretense of moral or legal justification.

Lynch v. State, 841 So. 2d 362, 371 (Fla. 2003). When reviewing claims alleging

error in the finding of aggravating factors, this Court does not reweigh the

evidence. Franklin v. State, 965 So. 2d 79, 98 (Fla. 2007). Rather, this Court’s

role is to review the record to determine whether the trial court applied the correct

rule of law for each aggravator and, if so, whether competent, substantial evidence

exists to support its findings. Id. A court must consider the totality of the

circumstances when determining whether a murder was committed in a cold,

calculated, and premeditated manner. Gill v. State, 14 So. 3d 946, 962 (Fla. 2009)

(citing Hudson v. State, 992 So. 2d 96, 116 (Fla. 2008)). The facts supporting CCP


                                         - 29 -
must focus on the manner in which the crime was carried out, such as advance

procurement of weapon, lack of provocation, and that the killing was carried out as

a matter of course. Lynch, 841 So. 2d at 372. The focus of the CCP aggravating

circumstance centers on the manner in which the defendant executed the crime.

Walker v. State, 957 So. 2d 560, 581 (Fla. 2007); Looney v. State, 803 So. 2d 656,

678 (Fla. 2001). Legally sufficient evidence exists to support a trial court’s finding

of CCP where the defendant procures a weapon in advance, receives no

provocation or resistance on the part of the victim, and carries out the killing as a

matter of course. Looney, 803 So. 2d at 678; Farina v. State, 801 So. 2d 44, 54

(Fla. 2001). We find these circumstances present in the instant case.

      The “cold” element is met where the defendant had “ ‘ample opportunity to

calmly reflect upon [his] actions, following which [he] decided to shoot the victims

execution-style in the backs of their heads.’ ” Walker, 957 So. 2d at 581 (quoting

Looney, 803 So. 2d at 678). The “cold” element is shown in killings where the

defendant receives no provocation or resistance from the victim but decides coldly

and calmly to carry out the murder as Campbell did in this case.

      In McGirth v. State, 48 So. 3d 777 (Fla. 2010), this Court found the murder

“cold” for purposes of CCP based on evidence that the defendant shot the victim

once, which was not fatal, and then proceeded to gather the victim’s property.

Instead of leaving with the stolen goods, the defendant returned and shot the victim


                                        - 30 -
again in the head. Id. at 793-94. We reiterated in McGirth that the “cold” element

is legally sufficient where the defendant had ample opportunity to calmly reflect on

his actions, following which he decides to murder the victim. Id. at 794 (citing

Lynch, 841 So. 2d at 372). In this case, Campbell’s own statements show he

pondered the murder in advance and, after retrieving the weapon, had ample

opportunity to reflect on his actions and give up the plan to kill his father, but went

ahead and killed him with multiple chops to his head despite the lack of any

provocation or resistance. Even after the first and second blows, Campbell had

around five minutes in which he could have changed his mind about the murder

and either left or called for medical help for his father, but instead he hit his father

a third time, similar to what occurred in McGirth where CCP was upheld.

      The “cold” element has been found lacking only in “heated” murders of

passion “in which the loss of emotional control is evident from the facts.”

Altersberger v. State, 103 So. 3d 122, 127 (Fla. 2012) (quoting Looney, 803 So. 2d

at 678 (quoting Walls v. State, 641 So. 2d 381, 387-88 (Fla. 1994))). The evidence

in this case did not show that Campbell killed his father in the heat of passion or

with loss of emotional control. Although there was evidence that Campbell was

emotionally upset that his father was so distant, and Campbell himself was

depressed, there was no evidence that this murder was impulsive, spur of the

moment, or done in a rage or loss of control.


                                         - 31 -
      The evidence also established that the murder was “calculated.” Campbell

thought about the murder for several days, armed himself in advance, and while

holding the weapon as his father sat in the recliner, thought for some time about

just how to strike the blows. Then, Campbell killed his father in a calculated

manner. When he saw that the first blow did not kill his father, he immediately

struck a second time. He then searched the home for money and credit cards with

which to buy drugs. Upon seeing his father move his hand, he calculated that to

finish the job, he must strike his father a third time, which he did. This Court has

found that the “calculated” element of CCP is supported by competent, substantial

evidence where a defendant arms himself in advance, kills execution-style, and has

time to coldly and calmly decide to kill. McGirth, 48 So. 3d at 794.

      The evidence also supports the element of “heightened premeditation.”

Evidence proving heightened premeditation can sometimes overlap with evidence

proving the prearranged plan necessary to establish CCP. In this case, heightened

premeditation was shown by Campbell’s own statements that he thought about the

murder for several days, and that on the day of the murder, he obtained the weapon

in advance and thought for some time about the best way to accomplish the

murder. Heightened premeditation is also shown by evidence that the defendant

had the opportunity to leave the crime scene and not commit the murder, but

instead committed it. Altersberger, 103 So. 3d at 127-28 (citing Alston v. State,


                                        - 32 -
723 So. 2d 148, 162 (Fla. 1998)). The evidence showed that Campbell could have

left the crime scene after retrieving the hatchet and before striking the first blow.

He could have left the scene after the first blow, which was not immediately fatal,

or after the second blow, but did not do so. Instead, he gathered items to use to

obtain money for drugs. Only after that did he strike the last blow while the victim

was still alive. These actions exhibited Campbell’s heightened premeditation both

before and during the incident.

      Lastly, “[a] pretense of legal or moral justification is ‘any colorable claim

based at least partly on uncontroverted and believable factual evidence or

testimony that, but for its incompleteness, would constitute an excuse, justification,

or defense as to the homicide.’ ” Nelson v. State, 748 So. 2d 237, 245 (Fla. 1999)

(quoting Walls, 641 So. 2d at 388). The evidence in the present case showed no

pretense of legal or moral justification for the killing, and Campbell does not argue

that the murder was justified.

      Because competent, substantial evidence supported the trial court’s finding

of the CCP aggravator in this case, relief is denied on this claim.




                                         - 33 -
    B. Whether the Evidence Supported the Finding that the Murder was
                       Motivated by Financial Gain

      The trial court found in the sentencing order that the evidence proved the

murder was committed for pecuniary gain, and gave that aggravator great weight.

The evidence established that in the midst of the murder, Campbell searched the

house for money and credit cards. He admitted to opening his father’s “strongbox”

but finding it empty. He searched the dying victim’s pockets—he said for car

keys. He took thirty-five $2 bills. He used his father’s stolen credit card to buy

gift cards and other items which he traded for cocaine. He attempted to use the

stolen credit card to buy gas. Campbell admitted that he had relapsed into drug use

before the murder, and had lost his job. The trial court found that Campbell’s

testimony that he did not plan the murder for pecuniary gain and that the theft was

an afterthought was not credible. We agree.

      In order to prove pecuniary gain as an aggravator, the State must prove

beyond a reasonable doubt that the murder was motivated, at least in part, by a

desire to obtain money, property, or other financial gain. See Williams v. State, 37
So. 3d 187, 201 (Fla. 2010). The aggravator is applicable even if pecuniary gain

was not the primary motive. See Orme v. State, 25 So. 3d 536, 550 (Fla. 2009)

(finding primary motive for beating, rape, and murder was anger at victim for

flushing defendant’s cocaine down the toilet, but subsequent theft of victim’s car




                                        - 34 -
and valuables in order to ride around and obtain more drugs supported pecuniary

gain aggravator).

      Even if pecuniary gain was not the primary motivation in this murder, the

record is clear that Campbell immediately searched the home for money and items

of value that he could use to buy drugs or to buy items he could trade for drugs.

He searched the victim’s pockets, his “strongbox,” and dresser. Campbell took

credit cards and cash. There was competent, substantial evidence that the murder

was motivated in part by a desire to take his father’s money and property to use in

obtaining drugs. Thus, the trial court did not err in finding this aggravator and

assigning it great weight. Relief is therefore denied on this claim.

     C. Whether the Murder was Especially Heinous, Atrocious, or Cruel

      Campbell next contends that the trial court erred in finding that the murder

was especially heinous, atrocious, or cruel. For the reasons that follow, we agree.

To find that a murder is especially heinous, atrocious, or cruel (HAC), the murder

must be “accompanied by such additional acts as to set the crime apart from the

norm of capital felonies—the conscienceless or pitiless crime which is

unnecessarily torturous to the victim.” Hernandez v. State, 4 So. 3d 642, 668-69

(Fla. 2009) (quoting State v. Dixon, 283 So. 2d 1, 9 (Fla. 1973)). HAC focuses on




                                        - 35 -
the means and manner of death and the immediate circumstances surrounding the

death. Hernandez, 4 So. 3d at 669.

      Campbell contends that in finding that his father’s murder was especially

heinous, atrocious, or cruel, the trial court only speculated that the victim “must

have suffered great emotional strain, fear and terror when he awoke after the first

blow.” He argues that the trial court ignored the medical examiner’s testimony

that there were no defensive wounds, and that the immediate second blow on the

right side of the victim’s head was severe and extended deeply into the victim’s

brain, and was “rapidly fatal.” In response, the State points to evidence that the

victim was bludgeoned in the head with a rusty, dull ax at least three times, and

that the victim was conscious and aware of his impending death after the first

blow, as evidenced by his crying out, “What was that?”

      The trial court and the parties all agree that Campbell’s father was asleep

when he was first struck on the head. It is also undisputed that he awoke briefly

and asked, “What was that?” prompting Campbell to strike him again with the

hatchet. Campbell agreed in his statement that when he hit his father the second

time, he used both hands and “buried the hatchet” inside his father’s head and felt

the skull give. Campbell said his father was knocked out but was “sort of snoring

or gurgling,” but when he saw his father’s hand reach up about five minutes later,

Campbell hit him for the third time.


                                        - 36 -
      When the medical examiner was asked on cross-examination how quickly

death would have occurred, Dr. Shaw’s testimony was ambiguous as to how long

the victim would have lived after the blows and whether he would have been

conscious. He testified that the wounds would have been rapidly fatal and death

potentially instantaneous, but “not instantly fatal.” He explained that the head

wound was a “very severe wound that potentially could cause instant death or near

instant death, but probably a little bit longer. Anywhere from instant or a few

seconds to minutes or possibly even hours.” He said that if death took longer than

a few minutes, it would be unlikely that the victim would remain conscious—and

would probably be rendered immediately unconscious. It is also undisputed that

there were no defensive wounds. When asked about the significance of the victim

lifting his hand about five minutes after the second blow, Dr. Shaw said that such

movements can be involuntary muscle movements and do not necessarily mean the

person is conscious.

      In Zakrzewski v. State, 717 So. 2d 488 (Fla. 1998), the Court found that the

State failed to carry its burden of proof of HAC beyond a reasonable doubt where

medical testimony indicated the victim “may have been rendered unconscious

upon receiving the first blow from the crowbar, and as a result, she was unaware of

her impending death.” Id. at 493. In Williams, the Court struck the HAC

aggravator because, although the victim was struck five times on the head with a


                                        - 37 -
bat, “[t]he medical examiner was unable to testify without speculating about

whether [the victim] remained conscious after the first blow with the bat and

further stated that any of the blows could have caused unconsciousness and death.”
37 So. 3d at 193. We emphasized that to uphold HAC, the evidence must show

that the victim was conscious and aware of his impending death. Id. at 199.

      The State cites Buzia v. State, 926 So. 2d 1203 (Fla. 2006), which held that

HAC can be upheld in a beating death where the victim is awake and aware during

at least part of the ordeal, and noting that the Court had upheld HAC where the

victim was aware for “merely seconds.” Id. at 1214 (citing Rolling v. State, 695
So. 2d 278, 296 (Fla. 1997)). However, in Buzia, the evidence showed the victims

were knocked to the floor and both attempted to rise during the attacks. This alone

proved that the victims were aware and conscious of possible impending death.

And in Rolling, the evidence showed that the victim had defensive wounds

incurred during the multiple stabbing attack, which the Court found was evidence

that the victim was “awake and aware of what was occurring,” and that the victim

was trying to fend off the attack. 695 So. 2d at 296.

      As noted, an important factor in determining if the victim was conscious and

aware of impending death has been the presence of defensive wounds. For

instance, in Dennis v. State, 817 So. 2d 741, 766 (Fla. 2002), we upheld HAC

where both victims suffered skull fractures and were conscious for at least part of


                                       - 38 -
the attack as evidenced by defensive wounds to their hands and forearms. In

Wilson v. State, 493 So. 2d 1019, 1023 (Fla. 1986), HAC was found where the

victim was brutally beaten while attempting to fend off the blows before being

fatally shot. More recently, in King v. State, 130 So. 3d 676 (Fla. 2013), we found

HAC proven where the victim died from head trauma after being struck

approximately seventeen times with the head and claw of a hammer. She suffered

injuries to the back of her head, neck, upper back, right hand, right leg, and left

knee. Id. at 685. The wounds on her right hand and arm were characterized as

defensive wounds. Id. The trial court found in King that the defensive wounds

indicated that the blows to her head, which proved fatal, were not the first blows

struck. Id.

      As the State points out, this Court has held that the absence of defensive

wounds alone does not preclude proof of HAC. See Zommer v. State, 31 So. 3d
733, 747 (Fla. 2010). But, the evidence in Zommer was clear that the victim

fought back, id. at 738-39, and in the cases cited in Zommer, there was evidence

that each of the victims had at least one defensive wound. Id. at 747.

      In this case, the victim was asleep when he was first struck. Although he

stated, “What was that?” this comment alone does not indicate he was aware of his

impending death. There were no defensive wounds on the victim, and the medical

examiner could not say with certainty if the victim was conscious after the


                                         - 39 -
immediate second blow, which Campbell described as a blow delivered with a

great deal of force. The medical examiner also testified that when the victim raised

his hand approximately five minutes later, that movement could have been

involuntary.

      It was the State’s burden to prove beyond a reasonable doubt that the murder

was especially heinous, atrocious, or cruel. The evidence presented by the State

did not reach this level of proof, based on the ambiguous and uncertain testimony

of the medical examiner and the totality of the circumstances surrounding this

murder. For this reason, the HAC aggravating circumstance is hereby stricken.

      However, the evidence clearly supported the prior violent felony conviction

aggravator, which we have held “is considered one of the weightiest aggravators.”

Silvia v. State, 60 So. 3d 959, 974 (Fla. 2011). The evidence also supported the

cold, calculated, and premeditated aggravator, which we have also held is “one of

the most serious aggravators.” Id. Finally, the evidence supported the pecuniary

gain aggravator. Thus, we find the error harmless beyond a reasonable doubt in

this case. We find no reasonable possibility that Campbell would have received a

different sentence. See State v. DiGuilio, 491 So. 2d 1129, 1138 (Fla. 1986).

                  D. Whether Florida’s Sentencing Scheme is
                    Unconstitutional under Ring v. Arizona

      Campbell next contends that under the Supreme Court’s decision in Ring v.

Arizona, 536 U.S. 584 (2002), the jury was required to specifically and expressly

                                       - 40 -
find the aggravators upon which they recommended a sentence of death. He also

asks this Court to recede from its precedent in Bottoson v. Moore, 833 So. 2d 693

(Fla. 2002), and King v. Moore, 831 So. 2d 143 (Fla. 2002), in which the court

upheld Florida’s sentencing scheme.

      The Supreme Court in Ring applied its holding in Apprendi v. New Jersey,

530 U.S. 466, 490 (2000), that other than the fact of a prior conviction, defendants

are entitled to a jury determination of any fact on which the legislature conditions

an increase in the maximum punishment, to capital cases. Ring, 536 U.S. at 589.

“Ring did not alter the express exemption in Apprendi . . . that prior convictions

are exempt from the Sixth Amendment requirements announced in the cases.”

Frances v. State, 970 So. 2d 806, 822 (Fla. 2007) (citation omitted). We have

consistently held that Ring’s requirement of a jury finding does not apply in cases

in which one of the aggravators supporting the death sentence is a prior violent

felony conviction. See, e.g., Poole v. State, 151 So. 3d 402, 419 (Fla. 2014);

Martin v. State, 107 So. 3d 281, 322 (Fla. 2012), cert. denied, 133 S. Ct. 2832

(2013); Johnson v. State, 104 So. 3d 1010, 1028 (Fla. 2012); Hodges v. State, 55
So. 3d 515, 540 (Fla. 2010).

      Accordingly, we reject Campbell’s claim. Ring does not apply in this case

because Campbell was found to have prior felony convictions involving the use or

threat of violence. The State presented evidence, and the trial court found as


                                        - 41 -
aggravating, the fact that Campbell was convicted of attempted burglary of a

habitation with intent to commit aggravated assault; and in a separate case,

attempted felony murder of a law enforcement officer with a deadly weapon, and

aggravated assault on the law enforcement officer. Because the aggravators in this

case included several prior violent felony convictions, Ring does not apply under

the circumstances presented here. Relief is thus denied on this claim.

                E. Whether the Death Sentence is Proportionate

      Campbell contends that the death sentence is not proportionate for this

murder. Campbell’s expert, Dr. Bursten, opined that at the time of the murder

Campbell was emotionally disturbed and had suffered from major depressive

disorder since childhood. Dr. Bursten testified that Campbell had an unstable and

dysfunctional family background, with alcoholic parents and an emotionally

distant father. He witnessed violence between his parents. Campbell was rejected

and brushed aside by his parents and had difficulty creating strong family bonds.

He had feelings of worthlessness, poor self-esteem, and inadequacy. Dr. Bursten

also found that Campbell had a history of suicidal gestures or symptoms and

feelings of inadequacy, low energy, social withdrawal, and sleep disturbance.

Campbell’s polysubstance abuse was supported in the record. Dr. Bursten also

diagnosed Campbell with antisocial personality disorder, which manifests in law

breaking, impulsivity, and risky behavior.


                                       - 42 -
      Based on this evidence, the trial court did find two statutory mitigators—that

the capital felony was committed while Campbell was under the influence of

extreme mental or emotional disturbance, and that Campbell’s capacity to

appreciate the criminality of his conduct or conform his conduct to the

requirements of law was substantially impaired—but gave these mitigators only

little weight. The court also found nonstatutory mitigation based on Campbell’s

family history, his history of depression, his history of drug use, and his

expressions of remorse, but this mitigation was also given only slight or very slight

weight.

      In sentencing Campbell, the trial court weighed this mitigation against the

aggravators established by the evidence—CCP, prior violent felony convictions,

and a pecuniary gain aggravator, and concluded that the aggravating circumstances

“far outweigh” the mitigating circumstances. In performing the proportionality

review, this Court has explained:

      “[W]e make a comprehensive analysis in order to determine whether
      the crime falls within the category of both the most aggravated and the
      least mitigated of murders, thereby assuring uniformity in the
      application of the sentence.” We consider the totality of the
      circumstances of the case and compare the case to other capital cases.
      This entails “a qualitative review by this Court of the underlying basis
      for each aggravator and mitigator rather than a quantitative analysis.”
      In other words, proportionality review “is not a comparison between
      the number of aggravating and mitigating circumstances.”




                                        - 43 -
Williams, 37 So. 3d at 205 (quoting Offord v. State, 959 So. 2d 187, 191 (Fla.

2007)). However, in reviewing proportionality, we “will not disturb the sentencing

judge’s determination as to ‘the relative weight to give to each established

mitigator’ where that ruling is ‘supported by competent substantial evidence in the

record.’ ” Blackwood v. State, 777 So. 2d 399, 412-13 (Fla. 2000) (quoting

Spencer v. State, 691 So. 2d 1062, 1064 (Fla. 1996)). Further, we will “affirm the

weight given an aggravator if based on competent substantial evidence.” Blake v.

State, 972 So. 2d 839, 846 (Fla. 2007). “The weight to be given aggravating

factors is within the discretion of the trial court, and it is subject to the abuse of

discretion standard.” Buzia, 926 So. 2d at 1216.

      This Court has found the death sentence proportionate in cases involving

substantial mental health mitigation and other mitigation where there is a weighty

aggravator such as CCP, and the trial court gave full consideration and careful

weighing to the aggravators and mitigators. For instance, in McCoy v. State, 132
So. 3d 756 (Fla. 2013), we found the death sentence proportional where the court

found two aggravating circumstances—CCP and prior violent felony—and

mitigation that included the statutory mitigators that the defendant was under the

influence of extreme mental or emotional disturbance and had no significant

criminal history. Expert mitigation testimony was given in McCoy’s penalty phase




                                          - 44 -
that he had a history of clinical depression and other psychotic features. We found

the death sentence in McCoy proportionate, stating:

      [A] review of other cases establishes that death is a proportionate
      punishment in this case. For example, in Lawrence v. State, 846 So.
2d 440, 455 (Fla. 2003), this Court upheld a death sentence despite the
      presence of five statutory mitigating circumstances, including
      considerable weight assigned to two statutory mental health
      mitigators. Further, Lawrence included the same two aggravating
      circumstances as this case—CCP and prior violent felony—both of
      which the trial court in Lawrence, like the trial court in this case,
      assigned great weight. Id.; see also Diaz v. State, 860 So. 2d 960, 964
      n.3 & n.4 (Fla. 2003) (upholding death sentence in case where the
      same two aggravators (CCP and prior violent felony), both assigned
      great weight, were upheld on appeal, and the trial court found five
      statutory mitigating circumstances, including the same two statutory
      mitigating circumstances as in this case (no significant history of prior
      criminal activity and under the influence of extreme mental or
      emotional disturbance), as well as the age mitigator and the additional
      mental health mitigator rejected by the trial court in this case).

McCoy, 132 So. 3d at 774-75.

      In Beasley v. State, 774 So. 2d 649 (Fla. 2000), we affirmed the death

sentence as proportionate where the trial court found that the murder was

committed in the course of a felony, for financial gain, and was especially heinous,

atrocious, or cruel. Id. at 674 n.15. These aggravators were weighed against

mitigation including that the defendant had a failed marriage, exhibited recurrent

substance abuse, had financial instability, suffered the suicide of a friend, had

mental and neurological damage, and was a good citizen, student, and family




                                        - 45 -
member. Id. We found that the trial court properly considered and weighed the

factors and did not err in finding the death sentence appropriate. Id.

      Campbell directs this Court’s attention to several cases in which the Court

found the sentence disproportionate in light of substantial mitigation. In Kramer v.

State, 619 So. 2d 274 (Fla. 1993), we vacated the death sentence where the trial

court found two aggravators—prior violent felony and HAC—and mitigation

consisting of alcoholism, mental stress, severe loss of emotional control, and a

possibility of productive functioning in prison. Id. at 278. However, the murder in

Kramer occurred “in a spontaneous fight, occurring for no discernible reason,

between a disturbed alcoholic and a man who was legally drunk.” Id. The Court

found “[t]his case hardly lies beyond the norm of the hundreds of capital felonies

this Court has reviewed since the 1970s.” Id. The present case is factually

distinguishable from Kramer.

      Campbell cites Nibert v. State, 508 So. 2d 1, 5 (Fla. 1987), in which we

remanded for resentencing after striking several aggravators and leaving only

HAC. Campbell also cites DeAngelo v. State, 616 So. 2d 440 (Fla. 1993), in

which we found the sentence disproportionate where the only aggravator was CCP

and the mitigation was “significant.” Id. at 443. DeAngelo suffered from bilateral

brain damage, hallucinations, delusional paranoid beliefs, Organic Personality

Syndrome, Organic Mood Disturbance, psychotic disorder caused by brain


                                        - 46 -
damage, bipolar disorder, and chronic anger. Id. We concluded that DeAngelo

was not one of the most aggravated and least mitigated of cases, and thus reduced

the sentence to life without eligibility for parole. Id. at 443-44. In the present

case, the mental and other mitigation submitted by Campbell did not approach the

level of mitigation in DeAngelo; moreover, the present case is not a single-

aggravator case.

      We are also mindful that in Crook v. State, 908 So. 2d 350 (Fla. 2005), we

vacated the sentence as disproportionate where, although there were three strong

aggravators, the record showed “overwhelming” mitigation including the

defendant’s age of twenty, his abusive childhood, brain damage, substance abuse,

and mental mitigation directly relating to the circumstances of the crime. Id. at

358. It cannot be said that Campbell’s mitigation in this case is “overwhelming” or

even especially compelling. There was no evidence of brain damage or inability to

know right from wrong, and Campbell was age 37 when he committed the crime.

      In the present case, Campbell established mental mitigation primarily

consisting of major depressive disorder and substance abuse. He proved that he

felt abandoned and rejected by his father, had a difficult childhood with alcoholic

parents, and was under stress from having lost his job. We conclude that the trial

court did not abuse its discretion in finding and ascribing great weight to the CCP,

prior violent felony conviction, and pecuniary gain aggravators, and in finding that


                                         - 47 -
the aggravators outweigh the mitigators. Based on the weighty aggravator of CCP,

the prior violent felony aggravator, which consisted of several serious felonies, and

the pecuniary gain aggravator, when considered in light of the mitigation presented

and the facts of this case, we find the death sentence in this case is proportionate.

                            Sufficiency of the Evidence

      Although Campbell does not contest his guilt, we have a mandatory

obligation to independently review the sufficiency of the evidence in every case in

which a sentence of death has been imposed. See, e.g., Jones, 963 So. 2d at 184;

Blake v. State, 972 So. 2d 839, 850 (Fla. 2007); Fla. R. App. P. 9.142(a)(5). In

assessing the sufficiency of the evidence, the question is whether, after viewing the

evidence in the light most favorable to the State, a rational trier of fact could have

found the existence of the elements of the crime beyond a reasonable doubt.

Bradley v. State, 787 So. 2d 732, 738 (Fla. 2001).

      We find that competent, substantial evidence supports Campbell’s

conviction for first-degree premeditated murder. The victim was found on August

10, 2010, in his home, lying in a recliner and partially covered. He had several

deep gashes into his skull and a hatchet was found nearby with his DNA on it. The

medical examiner testified that the victim suffered several chopping-type blows

into his head causing a penetrating injury to his brain, and that the wound on the

right side of his head would be fatal, either immediately or within a few hours.


                                         - 48 -
      Shortly after the murder, when Campbell was being sought by police,

Campbell told his girlfriend in a text message that he had killed his father with an

ax. Campbell gave multiple statements to detectives. In one statement, he told

them that he killed his father with a hammer hatchet and that his father just wanted

peace. He told detectives that he sat behind his father and waited, pondering the

best way to use the hatchet, and then struck his father. When his father responded,

“What was that?” Campbell hit him again. Campbell told detectives that he took

his father’s credit cards and money and bought items at Walmart and took them to

a crack house. In another statement, Campbell told detectives that he thought

about killing his father for a few days and decided he would kill his father to bring

him peace.

      At trial, Campbell testified that he killed his father, but said it was a “snap

decision.” He explained he only told police he thought about it for days in order to

assure that he would get the death penalty because he wanted to die, although this

statement was subject to the jury’s determination of Campbell’s credibility. Based

on the evidence presented, including the circumstances of the murder and

Campbell’s statements to police, the jury had competent, substantial evidence on

which to find Campbell guilty of first-degree murder.




                                        - 49 -
                                 CONCLUSION

      Because we find that the HAC aggravator was not proven by competent,

substantial evidence, that finding is stricken. However, as we have explained, the

error is harmless beyond a reasonable doubt. Thus, for the foregoing reasons, we

affirm Campbell’s conviction for first-degree murder and the sentence of death.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Citrus County,
     Richard A. Howard, Judge - Case No. 092010CF001012XXXAXX

James S. Purdy, Public Defender and George Donald Edward Burden, Assistant
Public Defender, Seventh Judicial Circuit, Daytona Beach, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Stacey Elaine Johns
Kircher, Assistant Attorney General, Daytona Beach, Florida,

      for Appellee




                                       - 50 -